Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the Merits of US 16/870,035 filed on 05/08/2020 which claims US priority benefit of US Provisional 62/845,974 filed on 05/10/2019.
	Please note the Examiner for this Application has CHANGED.
Election/Restrictions
Applicant’s election without traverse of invention Group I in the reply filed on May 24, 2022 is acknowledged.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 24, 2022.
Claims 1-20 are pending.
Claims 18-20 are withdrawn.
Claims 1-17 are under examination.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. (See page 11, para 3). Applicant is required to delete all embedded hyperlinks and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim interpretation
Claims must be given their broadest reasonable interpretation consistent with the specification during examination.  Consistent with the specification, the term % identity recited in the claims is being construed to not assume a requirement for % identical to a full-length sequence (See page 10, lines 22-23).  The specification describes in page 10 that the term % identity means that subsequences within a specific SEQ ID NO need to have the claimed % identity but that this does not limit the % identity requirement to the full-length of the SEQ ID NO.  Examiner suggests to recite claim language such as “an amino acid sequence which is at least 80% identical to the full-length amino acid sequence of SEQ ID NO: 1” if this is the intention of the claim.
Additionally, consistent with the specification and dependent claims 13 and 16, the peptides comprising/consisting of SEQ ID NO: 1 (i.e., claims 13 and 16) are being construed to meet the limitation of claim 1 that the peptide is non-lytic and capable of affecting the release of a polynucleotide from an endosome of a cell.   As evidenced by the Zhou et al reference, this melittin-derived peptide called p5RHH which consists of SEQ ID NO: 1 is considered to be “essentially non-lytic” because it was reported to be “substantially less lytic compared with native melittin” reporting a 5,700% decrease. However, for purpose of examination, the claims are being given the interpretation for “non-lytic” which is provided in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12,14-15, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims are drawn to pharmaceutical compositions with the intended use of treating osteoarthritis in a subject.  Claims require the critically essential element of peptide-polynucleotide complex comprising a peptide; a polynucleotide; and hyaluronic acid.  The critically essential peptide requires the property of being non-lytic and capable of affecting the release of a polynucleotide from an endosome of a cell.  The peptide structure is claimed as having an amino acid sequence with at least 80% identity to the amino acid sequence of SEQ ID NO: 1.
While having possession of this claimed pharmaceutical composition where the peptide comprises/consists of SEQ ID NO: 1 (dependent claims 13 and 16), neither the specification as originally filled nor the state of the art before the effective filing date show a sufficient correlation of amino acid variants of the peptide comprising SEQ ID NO: 1 correlated to the required property of being non-lytic and capable of affecting the release of a polynucleotide from an endosome of a cell so that one of ordinary skill in the art would have been able to envision whether a given variant of SEQ ID NO: 1 would possess the required properties.
Claims must be given their broadest reasonable interpretation consistent with the specification during examination.  Consistent with the specification, the term % identity recited in the claims is being construed to read on subsequences of SEQ ID NO: 1 with the required % identity.  For example, an amino acid sequence comprising a stretch of ten amino acids where this stretch of amino acids was 80% identical to a stretch of SEQ ID NO: 1 is construed to meet the presently written claim limitation. (See claim interpretation above.)  Thus, the number of variants encompassed by the present claim language is extremely large.  
The specification shows possession of pharmaceutical compositions comprising the peptide of SEQ ID NO: 1 (called p5RHH).  The specification discloses that p5RHH (SEQ ID NO: 1) is a melittin-derived peptide consisting of the amino acid sequence: VLTTGLPALISWIRRRHRRHC (SEQ ID NO: 1).  The specification shows no other examples, shows no variants of SEQ ID NO: 1, having these required properties of the claims.  The specification shows no examples of required amino acid motifs for providing the required properties of the claims.  
The state of the art discloses the peptide melittin from which the instant SEQ ID NO: 1 was derived.  Jia et al in “Turning Toxicants into Safe Therapeutic Drugs: Cytolytic Peptide−Photosensitizer Assemblies for Optimized In Vivo Delivery of Melittin”  Adv. Healthcare Mater.2018, 7, 1800380, pages 1-11) discloses the amino acid sequence of melittin (MEL) is GIGAVLKVLTTGLPALISWIKRKRQQ-NH2.  Jia et al recites on page 1: para 1, lines 1-9: 
Since its discovery in the 1950s, melittin (MEL), a naturally 
occurring cytolytic peptide derived from bee venom, has been closely studied due to its potential antimicrobial, antiviral, and anticancer activities.[1–3] This amphiphilic and cationic peptide consisting of 26 amino acids (GIGAVLKVLTTGLPALISWIKRKRQQ-NH2) can effectively disrupt all prokaryotic and eukaryotic cell membranes by forming transmembrane pores, leading to the enhanced membrane permeability and ultimately the cell death.

Thus, the state of the art provides the example of melittin which meets the limitation of comprising an amino acid sequence with at least 80% (and 90%) identity with SEQ ID NO: 1 but which does not possess the required property of being non-lytic.  Further, it is unpredictable whether the melittin peptide could allow for the release of a polynucleotide from an endosome of a cell because Jia discloses it effectively disrupts all eukaryotic cell membranes leading to enhanced membrane permeability but also leading to cell death.  
In addition, the prior art reference of the applicants’ own work Zhou et al (J Clin Invest 2014; Vol 124 No. 10: pages 4363-4374; IDS reference) discloses nanocomplex pharmaceutical compositions comprising the p5RHH peptide complexed with siRNA. This reference reports that their p5RHH peptide is considered non-lytic compared to the melittin peptide from which it was derived.   Zhou reports that their P5 melittin-derived peptide was truncated form being “substantially less lytic compared with native melittin” reporting a 5,700% decrease.  Further, they report that after uptake of the nanoparticles into endosomes, the residual lytic activity of the p5 peptide enables the disruption of endosomal membrane, allowing the siRNA to escape. 
	In addition the Peeler Dissertation (2019) discloses the state of the art for pharmaceutical compositions comprising melittin-derived peptides.  As shown by Jia et al, Peeler discloses that melittin (the major component of bee sting venom) has been used in pharmaceuticals for treating osteoarthritis-type conditions for decades. However, Peeler also discloses that melittin and many different melittin-derived peptides are lytic peptides rather than the presently required “non-lytic” property.  Peeler cites a research group have designed masked-melittin and PEGylated PLL for siRNA delivery.  (See page 19, para 1).  However, Peeler discloses that these nanoparticles were “prone to aggregation” and produced “acute liver and abdominal toxicity in mice”.  Peeler continues that non-lytic masked melittin-like peptides are replacing the lytic peptide in potential pharmaceutical compositions. (page 19, para 2, last sentence).
Specifically, the unpredictability of correlating melittin-like structures to the property of being “non-lytic” is shown in Peeler in Table 2.1.  It is considered that one of ordinary skill in the art would not be able to predict whether a given peptide having 80% identity to SEQ ID NO: 1 would possess the property of being non-lytic without trial and error experimentation.
Further, regarding the property of that the peptide is capable of affecting the release of a polynucleotide from an endosome of a cell, Peeler discloses that this property is context- and pH- dependent in a cell.  Peeler discloses types of complex experimentation needed to assess whether a given peptide has this property but does not correlate a particular peptide amino acid sequence structure to this property. (See Table 2.1 and page 53: Conclusion Section 2.4). 

The Court of Appeals for the Federal Circuit has recently held that a "written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as be structure, formula [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." University of California v. Eli Lilly and Co., 1997 U.S. App. LEXlS 18221, at *23, quoting Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) (bracketed material in original). 

To fully describe a genus of genetic material, which is a chemical compound, applicants must (1) fully describe at least one species of the claimed genus sufficient to represent said genus whereby a skilled artisan, in view of the prior art, could predict the structure of other species encompassed by the claimed genus and (2) identify the common characteristics of the claimed molecules, e.g., structure, physical and/or chemical characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or a combination of these.

	While having written description of the peptide comprising SEQ ID NO: 1, the specification does not provide sufficient descriptive support for the myriad of embodiments embraced by the claims. When there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  Given this lack of description of representative species encompassed by the genus of the claim, the specification does not sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize that applicants were in possession of the entire scope of the claimed invention.
	 For inventions in an unpredictable art, adequate written description of a genus, which embraces widely variant species cannot be achieved by disclosing only one species within the genus.  See, e.g., Eli Lilly.  Description of a representative number of species does not require the description to be of such specificity that it would provide individual support for each species that the genus embraces.  If a representative number of adequately described species are not disclosed for a genus, the claim to that genus must be rejected as lacking adequate written description under 35 U.S.C. 112, first paragraph.  In the instant case, the unpredictability of the art is evidenced by the cited references, above.  For example, while the peptide melittin falls within the scope of a sequence comprising 90% identity to SEQ ID NO: 1, this peptide has about 5000-fold lytic property than the peptide of SEQ ID NO: 1. (See Zhou et al above).  The claims require a non-lytic peptide.  Adequate written description requires more than a mere statement that a compound is part of the invention and reference to a potential method of isolating a compound.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  

Allowable Subject Matter
Claims 13 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No claims allowed.
US Patents 9,987,371 and 10,758,627 have related claims but these claims do not recite or suggest the limitation of hyaluronic acid. 
Yan et al (Nature: Scientific Reports Vol. 9:NO. 442: pages 1-7; published online January 24, 2019; IDS reference) is the inventors own work and discloses nanoparticle pharmaceutical compositions of p5RHH peptide complexed with siRNA but do not teach or suggest hyaluronic acid.
Zhou et al (J Clin Invest 2014; Vol 124 No. 10: pages 4363-4374; IDS reference) discloses nanocomplex pharmaceutical compositions comprising the p5RHH peptide complexed with siRNA.  However, Zhou et al does not teach or suggest hyaluronic acid.
Choi et al (Biomaterials Vol 35 (published May 20, 2014: pages 7121-7132; IDS reference) discloses nanoparticle complexes of hyaluronic acid and siRNA but do not teach or suggest a non-lytic melittin-derived peptide.
Ganesh et al (Biomaterials Vol 34 (published Feb 11, 2013: pages 3489-3502; IDS reference) discloses nanoparticle complexes of hyaluronic acid and siRNA but do not teach or suggest a non-lytic melittin-derived peptide.
Nisbet et al (Veterinary Science Vol 93 (2012) pages 488-493).
Qiao et al (ACS Appl Mater Interfaces 2018, Vol 10, pages 4569-4581).
Yan et al (Pharmaceutics, 2020 Vol 12, published online January 17, 2020, pages 1-12).  This is applicants’ own post-filing work.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs, II can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1658